Champlin, J.
This case was before the court at the October term, 1884 (55 Mich. 330). The record in this case seeks to review the decision of this Court upon the points of law then decided, and the other errors assigned are without merit.
The defendant defends as special administrator of the estate of Angus D. McArthur, deceased, whose estate, at the hirgcst estimate shown in the record, will not exceed $300. We are satisfied with the correctness of our former decision, and have no disposition to reverse it, and we cannot regard this appeal otherwise than vexatious.
*593The judgment is affirmed, with fifty dollars damages for vexatious appeal, and costs of both courts to be taxed.
The other Justices concurred.